Citation Nr: 1506871	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-26 555	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than April 28, 2009, for the grant of service connection for pleural plaques, including on the basis of clear and unmistakable error (CUE) in an April 2003 rating decision initially considering and denying this claim.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1972 to January 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from November 2011 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  His wife observed the proceeding.  The transcript has been associated with the claims file, so is of record.  Following the hearing, the Board held the record open for an additional 30 days - so until July 3, 2014 - to allow the Veteran and his attorney time to obtain and submit additional evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1972 to January 1976 but did not file his initial claim of entitlement to service connection for this disability at issue until August 2002, so well more than one year after his discharge from service.
 
2.  His initial claim was denied in an April 2003 decision that he did not appeal, so as a consequence that decision has become final and binding on him based on the evidence then of record.

3.  In April 2009, he filed a petition to reopen this claim, and the RO later granted his claim for pleural plaques in the November 2011 rating decision that precipitated this appeal, assigning an effective date of April 28, 2009, coinciding with the date of receipt of his petition to reopen this claim.

4.  The prior April 2003 rating decision that considered and denied his initial claim did not involve CUE; that earlier decision was not fatally flawed or undebatably erroneous considering the evidence then of record and statutes and regulations then in effect.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than April 28, 2009, for the grant of service connection for pleural plaques, including on the basis of CUE in the prior April 2003 final and binding rating decision initially considering and denying this claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.105, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This appeal, however, arises from the Veteran's disagreement with the effective date assigned following the granting of service connection for his pleural plaques.  So the claim, as it arose in its initial context, has been substantiated, indeed, it has been granted.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date assigned for this grant is not required 

because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel also confirmed that no additional VCAA notice is required in this circumstance for such a downstream issue.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case (SOC) if the disagreement is not resolved.  And the RO issued both an August 2012 SOC and an August 2012 rating decision in response to the Notice of Disagreement (NOD) filed after the November 2011 rating decision.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Moreover, and in any event, the VCAA does not apply to a CUE claim, irrespective of whether the Board or local RO issued the decision now being collaterally attacked.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA also does not apply to RO CUE claims).  See also Parker v. Principi, 15 Vet. App. 407 (2002).

Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party attacking the agency's decision, the Veteran has the burden of proof of showing a VCAA notice or assistance error has occurred and, moreover, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102.


Consider as well that, as will be explained, resolution of this claim ultimately turns on when the Veteran filed his most recent claim, and more specifically the petition to reopen this claim, so an examination and opinion, including a "retrospective" opinion, are not needed to fairly decide this claim.  38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008). 

Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II. Analysis

The Veteran and his attorney argue that the effective date of service connection for the pleural plaques should coincide with the initial claim for this condition, filed in August 2002, because it was CUE not to have earlier granted this claim in the April 2003 decision that considered that initial claim.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2) (2014).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision, however.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

Generally, a rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped")).  The written notification also must explain the reasons and bases for the decision and apprise the Veteran of his or her procedural and appellate rights, in the event he or she disagrees with the decision and elects to appeal.

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have done, but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

But in Sears v. Principi, 16 Vet. App. 244, 248 (2002), the Court held that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on his earlier claim, he has to show CUE in the prior denial of that claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The proper effective date for a claim reopened on the basis of new and material evidence, other than service treatment records (STRs), received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

But when evidence, other than STRs, is received in the appeal period following a subsequent disallowance, resulting in a later grant of service connection, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157.

Here, the Veteran is not alleging, and the evidence does not otherwise suggest, that he filed a claim for service connection for his lung condition within one year of his discharge from service in January 1976, meaning by January 1977.  So the earliest possible effective date he may receive, in the most favorable scenario, is when he filed his initial claim, which was in August 2002.

The RO adjudicated that initial August 2002 claim on its merits, but denied it in an April 2003 rating decision.  He was properly notified of that decision by way of a letter dated April 17, 2003, and mailed to his then-current address of record.  The evidence does not reflect, and he does not contend, that he was not notified of that April 2003 decision.  And there is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  And this requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record - particularly in this circumstance when, as mentioned, there is no dispute as to receipt of notice of that initial decision or concerning his then current address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Veteran later filed a petition to reopen this previously-denied claim for a lung condition in April 2009, and also filed a separate claim for pleural plaques specifically.  In a January 2010 rating decision, his claim for pleural plaques was denied due to no diagnosis of pleural plaques, and his claim for a lung condition, then considered pneumonia residuals, was reopened and readjudicated on the merits.  Service connection was again denied, however.  Even after receipt of medical records from the Social Security Administration (SSA), a subsequent March 2010 decision was issued, and service connection for a lung condition and pleural plaques again was denied because the additional evidence considered was not new and material.  As with the April 2003 denial, the Veteran was properly notified of the denials via letters, and he does not contend that he did not receive notification of these additional decisions ultimately continuing to deny his claims.

His claim was granted shortly thereafter, however, in November 2011, after undergoing another VA compensation examination that determined he did in fact have a current respiratory condition owing to his military service.

The Veteran clearly and admittedly did not appeal the earlier April 2003 denial of his claim, which he was appropriately notified of, therefore that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  He was also informed of his right to appeal to the Board for the opportunity to demonstrate that his claim for service connection should have been sustained.  He did not avail himself of that opportunity.


During his June 2014 hearing, the Veteran and his representative specifically asserted CUE in the original April 2003 rating decision earlier considering and denying this claim, as grounds for assigning an earlier effective date.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Board is construing their statements and hearing testimony as sufficient to meet this threshold pleading requirement for consideration of whether there was CUE in that earlier decision.

CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

"To prove the existence of [CUE as set forth in [38 C.F.R.] § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The Court has devised a three-prong test for determining whether there was CUE in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and, (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).


In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court clarified the test set forth in Russell.  In Fugo, the Court stated, "CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  There is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.  See also Grover v. West, 12 Vet. App. 109, 
111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language in Russell).

The Veteran and his attorney allege that the record at the time of the April 2003 rating decision contained substantial evidence that the Veteran did, in fact, have a lung disability, which was not noted in the rating decision.  And again, the reason for the denial of service connection at that time was no then current evidence of a lung condition.  In a contemporaneous statement dated in February 2003, the Veteran reported seeing a private doctor two years following his separation from service, who reportedly had indicated the Veteran had "spots on his lungs."  He also reported having X-rays that showed "some kind of calcified tissue."  As well, however, he conceded being unable to get into contact with these doctors to obtain their medical records verifying this allegation.

The medical evidence of record at the time of that April 2003 decision was a letter from the Veteran's private physician dated in February 2003, which noted the Veteran had an abnormal chest X-ray in 2000, but he never followed up for further evaluation or treatment.  He had a VA compensation examination, including a pulmonary function test (PFT), in March 2003.  At the time, his chief complaint was shortness of breath and chest ache, and he indicated that he was susceptible to pneumonia (fluid in his lungs).  He was last admitted to the hospital for a pulmonary infection two years prior to that examination.  His examination report indicated he was a nonsmoker, although his PFT test results note he had a 30-year history of smoking and just a 2-year history of not smoking.  The PFT showed an FEV1 of 82 percent and an FEV1/FVC of 72 percent, which the examiner observed was below normal.  Chest examination showed lungs were clear to percussion and auscultation.  His heart was regular, with no murmurs or gallops and of normal size.  A chest X-ray showed clear lungs.  The examiner concluded there was no evidence of existing pulmonary disease, and that, while the Veteran had a history of possible asbestos exposure during his military service, there was no clinical or radiological manifestation of asbestos-related pathological changes - at least at that time.

In a statement dated in June 2014, the Veteran's attorney noted additional evidence in the record, including private treatment records from June 1999 diagnosing pleural plaques consistent with asbestos exposure.  But this evidence from a June 1999 visit to a private physician was not, in fact, associated with the claims file prior to the April 2003 decision.  The only evidence at that time was the Veteran's lay statements, his private treatment letter dated in February 2003, and his VA compensation examination report, including the results of the PFT, as previously discussed.

In applying the test set forth in Russell, there is no indication the RO did not have the correct facts available when initially adjudicating the claim, nor that the RO applied the law incorrectly.  The Veteran's private treatment letter and VA examination report were on file and considered.  And even accepting that the Veteran had a private treatment record from June 1999 submitted at that time, it cannot also be said that even the clinical records then necessarily would have manifestly changed the outcome of that initial claim in that reasonable minds still could come to differing conclusions, as the March 2003 VA examiner ultimately determined the Veteran did not have a lung condition owing to his service at the time of that earlier claim.  See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 40 (1993).

The more recent January 2010 claim for a pneumonia-related lung condition was again reopened on the basis of the results of a June 2009 VA compensation examination.  During that VA examination, the examiner noted that there was no evidence of a pulmonary problem, and PFT values were in the normal range.  

The examiner noted that, while pleural plaques were mentioned in some 
post-service treatment records, two X-rays did not show any pleural plaques.  The examiner observed the Veteran had an essentially normal chest x-ray showing no findings of clinical significance, that his PFTs and pulmonary examination were normal, and that there was no clear medical explanation for his respiratory complaints.  Therefore, the January 2010 rating decision denied the claim for a pneumonia-related lung condition on the merits, and also denied a separate claim for service connection for pleural plaques based on new evidence of this disability.  And while a January 2009 letter from a private doctor at the Mayo Clinic was submitted at that time indicating chest X-rays showed pleural plaques, the actual chest X-rays were not of record, and again, the June 2009 VA examiner did not find pleural plaques at that time.

The later March 2010 rating decision found that new and material evidence had not been submitted to reopen either claims for service connection - that is, the one for a pneumonia-related lung condition or the one for pleural plaques especially.

To reiterate, there is no indication the RO did not have the correct facts available when initially adjudicating the claim in April 2003, nor that the RO applied the law incorrectly.  Therefore, there is no evidence of CUE in that prior determination.  A failure in the duty to assist, alone, does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision (even on the chance it should have been).  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The fact that medical knowledge was not advanced to its current state or that different examiners, as an example, came to different conclusions about the significance versus insignificance of clinical findings, such as PFT results, may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record or on mere difference of opinion.  Subsequently-developed evidence, which in turn clarifies or reconciles points or opinions that previously were in dispute, may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  All of this is another way of saying that the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

Consequently, the earliest possible effective date the Veteran may receive is April 28, 2009, when he filed the successful petition to reopen this claim.  The Court has held that the rule of finality regarding an original claim implies that the date of that claim is not to be a factor in determining an effective date if the claim is later reopened.  The Court has held that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii) , means a claim to reopen a previously and finally denied claim.  See Sears v. Principi, 16 Vet. App. 244 (2002); see also Livesay, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").


Thus, because the Veteran did not appeal the April 2003 decision denying his claim and did not file a petition to reopen this claim until April 28, 2009, this is the earliest possible effective date he may receive for the eventual grant of his claim absent the required showing of CUE in the earlier decision.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).


ORDER

The claim for an effective date earlier than April 28, 2009, for the grant of service connection for pleural plaques, including on the basis of CUE in the prior April 2003 decision, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


